Citation Nr: 1206730	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-10 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for major depressive disorder, claimed as secondary to a service-connected low back disability.

2.  Entitlement to a rating higher than 10 percent for the low back disability.

3.  Entitlement to a rating higher than 10 percent for associated radiculopathy of the left lower extremity.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for bilateral wrist disability due to Department of Veterans Affairs rehabilitative treatment.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, as support for his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.

In this decision the Board is deciding the claim for service connection for major depressive disorder, which the Veteran alleges is secondary to his already service-connected low back disability.  His remaining claims require further development before being decided, however, so the Board instead is remanding the remaining claims to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

The evidence at the very least is in relative equipoise, meaning about evenly balanced for and against the claim, as to whether the Veteran's major depressive disorder was caused or exacerbated by his service-connected low back disability.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's major depressive disorder is proximately due to, the result of, or aggravated by his service-connected low back disability, so secondary to it.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the underlying merits of a claim, the Board generally is required to ensure that VA's duty-to-notify-and-assist obligations have been satisfied under the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Here, though, since the Board is granting the claim for service connection for major depressive disorder, there is no need to discuss whether there has been compliance with these notice-and-duty-to-assist provisions of the VCAA because even if, per chance, there has not been, this ultimately would be inconsequential and, thus, at most non-prejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof of showing there is a notice or assistance error and, moreover, that it is unduly prejudicial, meaning outcome determinative of his claim).  There simply is no such possibility in this instance.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, to establish entitlement to service connection on a direct-incurrence basis, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Some conditions, including psychoses, are considered chronic per se and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b).  But in the case of aggravation, the Veteran is only compensated for the degree of disability over and above that existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Also, supporting medical evidence usually is needed to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Where the determinative issue involves causation or diagnosis, there generally must be competent medical evidence supporting the claim; unsubstantiated lay assertions usually are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  That is to say, evidence relating a current disorder to service or to a service-connected disability generally must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

So supporting medical nexus evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established instead by competent and credible lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Turning now to the relevant facts of this particular case.  Service connection has been established for a low back disability with associated radiculopathy of the left lower extremity.  The Veteran attributes his depression primarily to the chronic, unwavering pain he experiences on account of his low back disability and the associated radiculopathy, so his claim is predicated on the notion that his depression is secondary to this service-connected disability.  And for the reasons and bases set forth below, the Board is resolving all reasonable doubt in his favor concerning this determinative issue of this alleged cause and effect and resultantly granting this claim.  38 C.F.R. § 3.102.

Medical evidence in the file confirms the Veteran suffers from major depressive disorder at least partly as a result of his service-connected low back disability.  A June 2009 VA treatment record lists a diagnosis of major depressive disorder.  That examiner also indicated the Veteran was unable to work because of his chronic low back pain, wrist pain, and eye disease, and that his inability to work was the root of his depression.  Therefore, this examiner confirmed that the Veteran's low back disability, though not the sole cause, at least contributes substantially to his depression.  And even further, a VA psychiatrist later concluded that the Veteran's low back disability, alone, caused his depression.  In an October 2010 report, this commenting psychiatrist explained that the Veteran's "depression could be associated with his SC [service-connected] disabilities which include back pain and sciatic which have affected his ability to work as well as the pain itself."

The Board acknowledges that both opinions are somewhat problematic in that the June 2009 report lists the Veteran's low back disability as just one of three factors contributing to his depression, whereas the October 2010 report, although listing his low back disability and associated lower extremity sciatica as the sole or only cause of his depression, is nonetheless couched in equivocal terms in saying the depression "could be" associated with this service-connected disability.


There is a line of precedent cases discussing the lesser probative value of opinions like this that contain such equivocal language, in effect indicating that what is posited "may" be true or that it is "possible," which is akin to saying it just as well "may not" be true or "not possible."  See Bostain v. West, 11 Vet. App. 124, 127-28 (DATE); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician too speculative). 

But it also must be borne in mind that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Rather, the posited cause and effect need only be an "as likely as not" proposition.  Moreover, use of cautious language does not always express inconclusiveness in a doctor's opinion.  Rather, the opinion should be viewed in its full context and not characterized solely by the medical professional's choice of words.  See Lee v. Brown, 10 Vet. App. 336, 338 (1997).

In a similar vein, the Federal Circuit Court also has found "troubling" the Board's characterization of noncommittal opinions as "nonevidence," which stop short of providing any opinion at all and indicate, instead, the requested etiological opinion cannot be provided "without resorting to mere speculation."  See Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008).  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court reiterated that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service or, here, was caused or aggravated by a service-connected disability.


So this medical evidence mentioned supports the claim that the Veteran's major depressive disorder was caused by his service-connected low back disability and the associated lower extremity sciatica.  At the very least, this evidence suggest there has been aggravation.  In either case, this evidence supports the notion of his entitlement to secondary service connection.  When, as here, there is reasonable doubt concerning any issue material to this determination, this doubt is resolved in his favor.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102 (under the benefit-of-the-doubt rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Veteran shall prevail upon the issue).


ORDER

Service connection for major depressive disorder, as secondary to the 
service-connected low back disability, is granted.


REMAND

The Board finds that additional evidentiary development is needed before it can adjudicate the remaining claims.

I.  Low Back Disability with Associated Radiculopathy of the Left Lower Extremity

A VA examination is required because there is conflicting evidence concerning the severity of the Veteran's service-connected low back disability with associated radiculopathy of his left lower extremity.  When examined for VA compensation purposes in October 2008, his lumbar spine demonstrated full range of motion, with 90 degrees of flexion and 30 degrees of extension, bilateral lateral flexion, and bilateral rotation, with no other significant clinical findings.  In a February 2009 letter, however, a VA physician indicated the Veteran's low back disability was so severe that it precluded his ability to maintain gainful employment.

In light of these conflicting reports concerning the severity of his service-connected low back disability, and since his most recent examination was over three years ago, the Board finds that his low back disability and associated radiculopathy should be reexamined to reassess their severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination). 

II.  Entitlement to Compensation under § 1151 for Bilateral Wrist Disability due to VA Rehabilitative Treatment

The Veteran claims he injured both wrists during aquatic therapy at a VA facility for treatment of his service-connected low back disability.  He therefore is alleging entitlement to compensation under the provisions of 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 1151, disability compensation shall be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  The additional disability qualifies for compensation if the disability is not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims, as here, received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a). 

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a Veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the Veteran's informed consent.  Whether the proximate cause of a Veteran's additional disability was an event not reasonable foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).

There is conflicting evidence as to whether the Veteran developed bilateral wrist disability as a result of his aquatic therapy with VA, whether this disability instead preexisted this aquatic therapy but nonetheless was aggravated by it, or whether this disability preexisted this aquatic therapy and was not aggravated by it.  The records show he began receiving aquatic therapy for his low back disability at a VA facility in April 2006.  Approximately two weeks into this therapy he was seen by VA for bilateral wrist pain.  It was unclear whether his complaints were due to triangular fibrocartilage complex (TFCC) tears or arthritis.

In a September 2006 letter, J.W.D., M.D., indicated the TFCC was most likely related to a degenerative process, thereby suggesting it had been a long-term problem that pre-existed the aquatic therapy and was not necessarily the result of it.  

In contrast, a November 2008 letter from a VA physician indicates the Veteran's bilateral wrist pain is at least as likely as not related to the aquatic therapy prescribed to treat his low back disability.  In light of this disagreement, a VA examination and additional medical opinion are needed to address this determinative issue of causation.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

III.  TDIU

The TDIU claim is "inextricably intertwined" with the other claims at issue in this appeal inasmuch as the Veteran's claim of unemployability is predicated on these underlying disabilities.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased-rating claim regarding the same condition).  One must also recognize that his major depressive disorder, which, as a result of this decision, is now also a service-connected disability, must now also be considered along with the other service-connected disabilities in determining whether he is entitled to a TDIU.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 and 4.19.  Therefore, this TDIU claim must be remanded just as the other claims also are being remanded to avoid piecemeal adjudication of claims with common parameters.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) and Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together). 


But prior to readjudicating this derivative TDIU claim, a medical opinion also is needed to assist in deciding this claim insofar as determining whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19.  As it now stands, service connection is in effect for (1) a low back disability, rated as 10-percent disabling; (2) radiculopathy of the left lower extremity, also rated as 10-percent disabling, (3) hemorrhoids, rated 0 percent, (4) residuals of an appendectomy scar, also rated 0 percent; and (5) major depressive disorder, still to be rated by the RO.  These ratings may change, however, as the Veteran has pending claims for higher ratings for his low back disability and associated radiculopathy of his left lower extremity and for § 1151 compensation for his bilateral wrist disability due to his VA rehabilitative treatment (aqua therapy).

The Board may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, indicating the Veteran can perform work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The Board may not offer its own opinion regarding whether the Veteran can perform work based on his current level of disabilities, a technique the Court has previously determined to be inadequate.  Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's low back disability and the lower extremity radiculopathy associated with it.

The claims file, including a copy of this remand, must be made available to the examiner for review and consideration of the relevant history.


All necessary diagnostic testing and evaluation should be performed.

The examiner must describe all symptoms due to this disability, including the associated neurological pathology or impairment (sciatic neuropathy/radiculopathy).  To this end, the examiner should determine:  (a) whether there is what amounts to complete versus incomplete paralysis of the sciatic nerve and (b) if complete, whether the paralysis is mild, moderate, moderately severe, or severe, with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The examiner should also state whether there is any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

And in reporting the results of the range-of-motion testing, the examiner should identify any objective evidence of pain and the specific excursions of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups, such as the extent this causes additional limitation of motion.


Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  Indeed, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  See Burton v. Shinseki, No. 09-2873, 2011 WL 3346827, at *4 (Vet. App. Aug. 4, 2011) (emphasis added).  However, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at *4 (Vet. App. Aug. 23, 2011) (emphasis added).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.  , at *11; see 38 C.F.R. § 4.40.

The examiner must specifically comment also on whether the Veteran has favorable or unfavorable ankylosis of his entire thoracolumbar spine or unfavorable ankylosis of his entire spine when also considering the adjacent cervical segment.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  

See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  Note (5) to DCs 5235-5242 indicates that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar (thoracic and lumbar) spine, or the entire spine when considering all of these segments is fixed in flexion or extension.  Fixation of a spinal segment in the neutral position (0 degrees) always represents favorable ankylosis.

The examiner should determine, as well, whether the disc disease (intervertebral disc syndrome (IVDS)) has caused any incapacitating episodes - meaning, according to Note (1) in 38 C.F.R. § 4.71a, Diagnostic Code 5243, resulted in a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.  If there have been incapacitating episodes, the examiner must specify the number or frequency of them in the past 12 months and their durations.

It is imperative the examiner discuss the rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

2.  Also schedule a VA compensation examination for additional medical comment concerning whether the Veteran's bilateral wrist disability was caused or aggravated by the VA aquatic therapy administered to treat his 
service-connected low back disability.  The claims file, including a copy of this remand, must be made available to the examiner for review and consideration of the relevant history.

The examiner is asked to address the following:  (a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran incurred any additional disability to either wrist as a result of the VA aquatic therapy in April 2006; and (b) if so, whether the proximate cause of this additional disability was (i) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, including in the administration of this aquatic therapy, or (ii) an event not reasonably foreseeable and considering whether the Veteran gave his informed consent.

The underlying medical rationale of the opinion must be discussed to permit weighing this opinion with or against those already of record - namely, the September 2006 letter from J.W.D., M.D., indicating the TFCC was most likely related to a degenerative process, thereby suggesting it had been a long-term problem that had pre-existed the aquatic therapy and was not necessarily the result of it, versus the November 2008 letter from a VA physician indicating the Veteran's bilateral wrist pain is at least as likely as not related to the aquatic therapy prescribed to treat his 
service-connected low back disability.

3.  Medical opinion is needed, as well, to determine whether the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment given his level of education, prior work history, experience and training, etc.  So review of the claims file is needed to also assist in making this determination to consider his pertinent medical and occupational history.

For point of reference, service connection has been established for his (i) low back disability, which is currently rated as 10-percent disabling; (ii) for associated radiculopathy of his left lower extremity, currently rated as 10-percent disabling, (iii) for hemorrhoids, rated 0 percent, (iv) for residuals of an appendectomy scar, also rated 0 percent; and (v) for major depressive disorder, still to be rated by the RO.  (The bilateral wrist disorder also may be added to this list, if the claim for § 1151 compensation is granted, and the ratings for the low back disability and associated lower extremity radiculopathy also may change, i.e., may be increased, as a result of this appeal.  So the examiner is asked to consider all of these disabilities in making his/her determination on employability, specifying what specific disability(ies) would preclude employment in the event that is the ultimate conclusion).

And, as always, the examiner must discuss the underlying rationale of the opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, he should state this but, more importantly, discuss why an opinion cannot be provided.  So merely saying that he/she cannot will not suffice.

4.  Then, in light of all additional evidence, readjudicate these remaining claims for:  (a) a rating higher than 10 percent for the low back disability; (b) for a rating higher than 10 percent for the associated radiculopathy of the left lower extremity; (c) for § 1151 compensation for the bilateral wrist disability due to the VA rehabilitative treatment; and (d) for a TDIU.  If any claim is not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any remaining claim.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


